Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the lower reinforcement frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20040168484).
Regarding claims 1 and 15, Kim et al. teaches a washing machine (see abstract) comprising: a cabinet forming an outer appearance of the washing machine; a front panel 400 disposed at a front side of the cabinet; a base 110, 150, 160, 170 disposed at a bottom of the cabinet; and at least one  reinforcement member (see left or right portions of 430) mounted on an inner surface of the front panel 400 capable of reinforcing the strength of the front panel 400, and comprising: a protrusion portion 431/432, disposed at a lower inner surface of the front panel .

Claims 2-6, 9, 11-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US20040168484) as applied to claims 1 and 15 and further in view of Hee et al. (KR101234064B1).
Regarding claims 2 and 16, Kim et al. teaches the limitations of claims 1 and 15. Kim et al. also teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the front panel 400 comprises: a first surface formed in a plate shape to form a front surface, a first side surface 403 and a second side surface 403 extending rearward from opposite sides of the first surface to form side surfaces of the front panel 400, respectively, a bottom surface 402 extending rearward from a lower end of the first surface, a first support surface and a second support 
Regarding claim 3, Kim et al. and Hee et al. together teach the limitations of claim 2. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the at least one reinforcement member includes a first reinforcement member (see e.g. left end portion of 430) and a second reinforcement member (see e.g. right end portion of 430), and the front panel 400 comprises a first reinforcement member accommodating portion formed between an inner surface of the first surface 403 and the first support surface to accommodate the first reinforcement member, and a second reinforcement member accommodating portion between the inner surface of the first surface 403 and the second support surface to accommodate the second reinforcement member.
Regarding claim 4, Kim et al. and Hee et al. together teach the limitations of claim 2. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the front panel 400 comprises a reinforcement member accommodating portion (see e.g. 422/423 and adjacent spaces) and the at least one reinforcement member comprises a reinforcement member having 
Regarding claim 5, Kim et al. and Hee et al. together teach the limitations of claim 4. Kim et al. teaches in figures 8-9c and paragraph [0084] that the protrusion portion 432 of the reinforcement member may comprise a rib. Kim et al. does not explicitly teach that the rib is cylindrical. However, Kim et al. teaches in the aforementioned sections that the protrusion portion is provided so as to provided mechanical coupling and support with fastening hole 423. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the protrusion portion may be cylindrical in shape so as to couple with a circular fastening hole and provide mechanical support. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced.
Regarding claim 6, Kim et al. and Hee et al. together teach the limitations of claim 5. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the base 110, 150, 160, 170 comprises a lower frame 110 configured to cover a lower side of the cabinet and a lower reinforcement frame 150 formed by bending upward from a front end of the lower frame 110.
Regarding claim 9, Kim et al. and Hee et al. together teach the limitations of claim 5. Kim et al. teaches in figures 8-9c that the reinforcement member may comprise a coupling portion 432 (see second of two) coupled to the front panel 400.
Regarding claim 11, Kim et al. and Hee et al. together teach the limitations of claim 4. Kim et al. teaches in figures 2-4, 8-9c, paragraphs [0054]-[0059], [0084]-[0089] that the reinforcement member comprises a coupling protrusion 432 protruding from a lower side of the reinforcement 
Regarding claim 12, Kim et al. and Hee et al. together teach the limitations of claim 11. Kim et al. does not teach that the reinforcement member coupling hole is formed on the bottom surface. However, in the modified system where the reinforcement member is disposed such that the protrusion portion is disposed in a lower corner of the front panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that an additional reinforcement member coupling hole may be disposed on the bottom surface for coupling with an additional coupling protrusion so as to provide increased mechanical support. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 17, Kim et al. and Hee et al. together teach the limitations of claim 16. Kim et al. teaches in figures 9a-9c that the front panel 400 comprises a reinforcement member accommodating portion (see e.g. 422/423 and adjacent spaces) accommodating the reinforcement member.
Regarding claim 18, Kim et al. and Hee et al. together teach the limitations of claim 15. Kim et al. teaches in figures 2-4 that the base 110, 150, 160, 170 comprises a lower frame 110, 160, 170 configured to cover a lower side of the cabinet and a lower reinforcement frame 150 formed by bending upward from a front end of the lower frame 110 and that the lower frame 110, 160, 170 is connected to the lower corner of the front panel 400. Hence it is readily apparent that in the modified system where the protrusion portion is disposed at the lower corner of the front panel, the protrusion portion would be connected to the lower frame.
Allowable Subject Matter
Claims 7, 10, 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim et al. (US20040168484). Kim et al. fails to teach/disclose all of the limitations of claims 7-8, 10, 13-14 and 19-20. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711